                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 WESTERN DIVISION


    DAREX ANTONIO CHESTER                                                    PETITIONER

    V.                                    CAUSE ACTION NO. 5:18-CV-36-DCB-FKB

    PELICIA HALL, Commissioner of MDOC                                       RESPONDENT


                                             ORDER

         Before      the    Court    is   Petitioner        Darex     Antonio     Chester

(“Chester”)’s Application for Certificate of Appealability (Doc.

25). For reasons1 below, the motion is DENIED.

         A Certificate of Appealability should issue if a petitioner

shows, at least, that jurists of reason would find it debatable

whether        the    petition      states    a    valid    claim    of   denial    of   a

constitutional right, and that jurists of reason would find it

debatable whether the district court was correct in its procedural

ruling. Slack v. McDaniel, 529 U.S. 473 (2000). The Court already

determined that a Certificate of Appealability (“COA”) should not

issue     in    this       action   because       Chester   has     failed   to   make   a

substantial showing of a denial of a constitutional right. See

Doc. 13. Therefore, Chester’s motion (Doc. 25) will be DENIED.




1 The Court assumes familiarity with its previous Order Denying Motion for
Hearing (Doc. 19), Order Adopting Report and Recommendation (Doc. 11), Final
Judgment (Doc. 12), and Denial of Certificate of Appealability (Doc. 13).
    The     Fifth    Circuit      Court       of    Appeals   may   make    a    COA

determination and consider whether Chester has made a substantial

showing of the denial of a constitutional right. Miller-El v.

Cockrell,   537     U.S.   322,    342    (2003)      (“The    question    is    the

debatability   of    the   underlying         constitutional    claim,     not   the

resolution of that debate.”); see Houser v. Dretke, 395 F.3d 560,

562 (5th Cir. 2004) (denying the petitioner’s request for a

Certificate of Appealability, explaining that “if the district

court pleadings, the record, and the COA application demonstrate

that reasonable jurists could debate whether the petitioner has

made a valid claim of a constitutional deprivation, a COA will

issue. If those same materials make it clear that reasonable

jurists could not debate whether the petitioner has made a valid

claim of a constitutional deprivation, the COA will be denied.”).

    Accordingly,

    IT IS HEREBY ORDERED that Petitioner Darex Antonio Chester’s

Application for Certificate of Appealability (Doc. 25) is DENIED.

    SO ORDERED this the 12th day of June, 2019.

                                                   _/s/ David Bramlette________
                                                   UNITED STATES DISTRICT JUDGE




                                          2
